Exhibit  10.5

 

FIRST AMENDMENT

TO

EMPLOYMENT, NONCOMPETITION

AND ARBITRATION AGREEMENT

 

This First Amendment to Employment, Noncompetition and Arbitration Agreement
(this “Amendment”) is entered into this 2nd day of April, 2003 (the “Amendment
Date”), by and between Jeffrey T. Hinson (“Employee”), and HBC Management
Company, Inc. (“Employer”).  Capitalized terms used herein, but not otherwise
defined, shall have the same meaning assigned to them in the Agreement (as
defined below).

 

RECITALS

 

A.                                   Employee and Employer entered into that
certain Employment, Noncompetition and Arbitration Agreement, dated as of
November 5, 2001 (the “Agreement”);

 

B.                                     The parties desire to amend the Agreement
as set forth herein in anticipation of the completion of the transactions
contemplated by that certain Agreement and Plan of Reorganization dated June 11,
2002 by and among Hispanic Broadcasting Corporation, Univision Communications,
Inc. (“Univision”) and Univision Acquisition Corporation (the “Merger
Agreement”); and

 

C.                                     Employer desires to continue to employ
Employee and Employee desires to continue his employment with Employer subject
to the following modifications of the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.                                       Amendment to Paragraph 4.  The
introductory paragraph of Paragraph 4 of the Agreement is hereby amended and
restated in its entirety to read as follows (Sub-Paragraphs 4(a), (b) and (c) of
the Agreement to remain as is without amendment):

 

Duration of  Employment.  The term of Employee’s employment shall continue
pursuant to this Agreement from the Effective Date for a period of three (3)
years (including any Conversion Period, as defined below, “Initial Term of
Employment” or “Initial Term”), subject to a later extension or earlier
termination under the provisions of this paragraph (including any Conversion
Period, the “Term of Employment” or “Term”).  The Initial Term shall
automatically be extended for an additional one-year term on each anniversary of
this Agreement unless, before such anniversary, either party shall give notice
to the other that it elects to terminate this automatic extension provision;
provided, however, that this automatic extension provision shall automatically
terminate on the Date of Conversion, as defined below, of this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       Insertion of New Sub-Paragraph 4(d). 
The following shall be inserted as new Sub-Paragraph 4(d) of the Agreement:

 

(d)                                 Conversion to Consulting Agreement.

 

If at any point after the Initial Meeting (as defined below) Employee is not
satisfied with his duties and responsibilities, Employee shall be entitled, in
his sole and absolute discretion, to terminate his employment with Employer and
to convert this Agreement to a consulting agreement (the “Conversion”) pursuant
to which he shall provide consulting services to Employer for the balance of the
Term, by giving written notice to Employer stating his desire to terminate his
employment and convert the Agreement in accordance with the provisions of this
Sub-Paragraph 4(d) (the “Notice of Conversion”), and such Conversion shall take
effect on the date Employer receives the Notice of Conversion (the “Date of
Conversion”).  The parties’ obligations under Paragraph 2 (other than the
Employer’s obligations under Sub-Paragraph 2(b)) of this Agreement shall not in
any way be diminished, but rather shall remain in full force and effect after
the Date of Conversion, and Employee shall remain subject to the provisions of
Paragraph 9 of the Agreement.  Employer and Employee shall use their reasonable
efforts to agree to the terms and scope of Employee’s consulting services and to
amend this Agreement accordingly to reflect the Conversion within thirty (30)
days following the Date of Conversion; provided, however, the following
Paragraphs of the Agreement shall terminate and no longer be of any force or
effect as of 12:01 a.m., Dallas time, on the Date of Conversion: 3(a), 3(b),
3(c), 3(d), 4(c)(i) and (vi), and 5.

 

3.                                       Amendment to Paragraph 7.  Paragraph 7
of the Agreement is hereby amended and restated in its entirety to read as
follows:

 

Annual Meetings with Univision.  Upon closing of the Transactions (as defined in
the Merger Agreement), Employee shall be entitled to meet annually with
representatives of Univision to discuss his employment duties and
responsibilities.  The initial meeting pursuant to this Paragraph 7, which shall
occur in December 2003, being referred to as the “Initial Meeting.”

 

4.                                       Effect.  Except as amended by this
Amendment, all of the provisions of the Agreement are hereby affirmed, ratified
and declared to be in full force and effect.

 

5.                                       Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed an original and
together shall constitute one and the same Amendment.

 

6.                                       Effectiveness.  This Amendment shall
become effective upon the closing of the Transactions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been entered into as of the date and year
first above written.

 

 

EMPLOYEE:

 

 

 

 

 

   /s/ Jeffrey T. Hinson

 

 

Jeffrey T. Hinson

 

 

 

 

 

EMPLOYER:

 

 

 

HBC MANAGEMENT COMPANY, INC.

 

 

 

 

 

By:

/s/ McHenry Tichenor, Jr.

 

 

Name:

McHenry Tichenor, Jr.

 

 

Title:

Chief Executive Officer

 

 

S-1

--------------------------------------------------------------------------------